.<'   ~0:24~B   (Rev. 02/08/2019) Judgment in a Criininal Petty Case (Modified)
      ,;,;,;;,,;;,,;;;,~;;.;;.;;;;;;;,=;;.;.;.;==;,,;;;.;;.;;,;,;=;;;.;;.;=.;=.;;;;;;==.------------------.,,.;,;;g;;.;;.;;;;.;..
                                                                                                                                             Page I of I   Ii-   Ii,.
                                                                                                                                                                 1.
                                                                                                                                                                 ii
                                                                                                                                                                 Ii
                                           UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                 Ii
                                                                                                                                                                 1;

                            United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                       v.                                            (For Offenses Committed On or After November 1, 1987)


                              Carlos Morales-Lopez                                   Case Number: 3:19-mj-22107

                                                                                     Ste hen Patrick White
                                                                                     Defendant's Attorney
                                                                                                                     FILED
      REGISTRATION NO. 85310298
                                                                                                                                                                 I
      THE DEFENDANT:
       12:1 pleaded guilty to count( s) 1 of Complaint
                                                                                                                 I     MAY 2 4 2019 ·           I
                                                  ---~--------------t-----crT1''1:!V~T_~~~1PTr1,T<"'n-T'"1'"""-

       D was found guilty to count(s)                                               SOUTHERN DISTHICT OF CALIFORNIA

         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                     Nature of Offense                                                            Count Number(s)
      8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                  1

       D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
       0 Count(s)                                                 dismissed on the motion of the United States.
                  ------------------
                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                     ;r{TIME SERVED                               D _ _ _ _ _ _ _ _ _ _ days

        12:1 Assessment: $10 WAIVED                       12:1 Fine: WAIVED
        ~ Court rec~mmends ~SMS, IC~ or DHS or other arr:sting age~cy return all property an~ all mume~ts                                          gi
       thf defendant s possession at the time of arrest upon their deportat10n,qr remov:i} (YI\. ( f ,:,,-     Ov<I ('
       ~l iGf~teJouPj<fOds defen.dant be deported/removed with relative, H vi 0 """l\              J       charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Friday, May 24, 2019
                                                                                   Date oflmposition of Sentence


                                                                                   :Jvlicliae{J. Seng
                                                                                   HONORABLE MICHAEL J. SENG
                                                                                   UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                       3: 19-mj-22107
